FILED
                           NOT FOR PUBLICATION                              JUL 09 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

BRANDON CAMPBELL; and RALPH                      No. 12-56250
MALDONADO, individually and on
behalf of members of the general public          D.C. No. 2:11-cv-05029-RGK-SH
similarly situated, and as aggrieved
employees pursuant to the Private
Attorneys General Act ("PAGA"),                  MEMORANDUM*

              Plaintiffs - Appellants,

  v.

VITRAN EXPRESS, INC., a Pennsylvania
corporation, fka Vitran Express West, Inc.,
a Nevada corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted March 3, 2014
                              Pasadena, California




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: KOZINSKI, Chief Judge, GRABER, Circuit Judge, and ZOUHARY,**
District Judge.

      Plaintiffs Brandon Campbell and Ralph Maldonado, representing a certified

class of drivers employed by Defendant Vitran Express, Inc., a motor carrier,

appeal from a judgment dismissing their claims under California’s meal and rest

break laws, California Labor Code §§ 226.7, 512, and 8 California Code of

Regulations § 11090. Following Dilts v. Penske Logistics LLC, 819 F. Supp. 2d
1109, 1119–20 (S.D. Cal. 2011), the district court held that those state laws as

applied to motor carriers are preempted under the Federal Aviation Administration

Authorization Act of 1994 ("FAAAA") and granted judgment on the pleadings for

Defendant. Reviewing de novo the interpretation and construction of the FAAAA,

Tillison v. Gregoire, 424 F.3d 1093, 1098 (9th Cir. 2005), and a judgment on the

pleadings, Peterson v. California, 604 F.3d 1166, 1169 (9th Cir. 2010), we reverse.

      In Dilts v. Penske Logistics LLC, No. 12-55705, decided this date, we hold

that California’s meal and rest break laws are not meaningfully "related to" prices,

routes, or services and therefore are not preempted under the FAAAA. See 49

U.S.C. § 14501(c)(1). Those are the same state laws that are at issue here.



       **
         The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
                                          2
      In light of our holding in Dilts, the district court erred by granting judgment

on the pleadings to Defendant on a theory of FAAAA preemption. We therefore

reverse and remand for further proceedings consistent with Dilts.

      REVERSED and REMANDED.




                                          3